Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A telephone call was made to Eamonn P. Morrison on 7/23/2021 to request an oral election to the below restriction requirement, but did not result in an election being made.

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 16-28, 30-31, an EL device, H01L51/0056
Group II, claim(s) 29, a method of producing Group I, H01L51/0056
The inventions listed in all groups do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:  the common technical feature in all groups is the moiety of the device of claim 1. This element cannot be a special technical feature under PCT Rule 13.2 because the element is shown in the prior art, such as ‘456, ‘303, ‘245, ‘354, ‘779, and a combination thereof, as listed on ISR and IDS.
Election of Species
This application contains claims directed to the following patentably distinct species.
Should Group I elected a further election of one of species has been required.
IA. Claim(s) 22, formula (I) + formula A
IB. Claim(s) 23, formula (1) + formula A
IC. Claim(s) 24, formula (1) + formula C
ID. Claim(s) 26-27, formula (1) + formula A/B/C+ formula Q
IE. Claim(s) 28, formula (1) + formula A/B/C/Q+ further structure units.
It is duly notified claim 28 may have 112b issue regarding the limitation of “further structure units”.
Claim(s) 16-21, 25, and 30-31 is/are considered as generic.
The species (and subspecies) are independent or distinct because as disclosed the different species (and subspecies) have mutually exclusive characteristics for each identified species (and subspecies), because the resultant (co)polymers structurally differ from each other.  In addition, these species and/or subspecies are not obvious variants of each other based on the current record. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics, because the species have required a separate status in the art due to their recognized divergent subject matter. The species 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species.
Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Affirmation of this election must be made by applicant in replying to this office action.   Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even through the requirement be traversed (37 CFR 1.143). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE FANG whose telephone number is (571)270-7378.  The examiner can normally be reached on Mon-Thurs. 8am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571.572.1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SHANE FANG/Primary Examiner, Art Unit 1766